DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Request for Continued Examination
A ‘Request for Continued Examination’, on 09 March 2020, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  
The ‘Reply to Action’, filed on 09 March 2020, has been ENTERED.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 2-172, 175-181, 186-191, 193-195, and 199-208 are canceled.
	Claims 1, 173, 174, 182-185, 192, and 196-198 are amended. 
	Claims 209-247 are added.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 04 January 2021 and on 11 September 2020, have been fully considered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this ‘Examiner’s Amendment’ was given in an interview with Brian R. Landry on 10 September 2020 (see attached ‘Examiner-Initiated Interview Summary’, conducted on 10 September 2020).
	Please amend the claims as follows:
225. (Currently Amended) A system for analysis of a sample, comprising:
a fluidic chip configured to perform a cycle of operations comprising:
a) extracting a biological material from the sample in an extraction control module;
b) generating one or more products from the biological material in an amplification module; and
c) detecting the one or more products in a detection control module; and

wherein the extraction control module is configured to exert nanoscale control during the extraction of the biological material to control at least one at least one of a stress applied to molecules of the biological material, a rotational orientation of molecules of the biological material, a translational position of molecules of the biological material, and a tension applied to molecules of the biological material.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the request for ‘Power of Attorney Revocation and Appointment’ found the ‘Final Office Action’ (page 2), mailed on 09 September 2019, the power of attorney has been corrected (see ‘Notice Regarding Change of Power of Attorney’, mailed on 13 March 2020, and ‘Notice of Acceptance of Power of Attorney’, mailed on 13 March 2020).
In response to the ‘Claim Rejections – 35 U.S.C. § 112(a), New Matter, Nanoscale Control of Extracting and of Detecting’ found in the ‘Final Office Action’, mailed on 09 September 2019, the ‘Reply to Action’, filed on 09 March 2020, alleges/argues: 1) claims 146-149, 166-170, 186-191, 193-195, and 201-207 have been canceled rendering the rejection to these claims moot; 2) 
The most relevantly identified references are U.S. Patent No. 7,494,791 (see ‘Information Disclosure Statement’, filed on 31 July 2014; herein “USPAT ‘791”) and U.S. Patent Application Publication No. 2011/0005932 (see ‘PTO-892’, mailed on 09 September 2016; herein “USPGPUB ‘932”). USPAT ‘791 Claim Rejections – 35 U.S.C. § 103, U.S. Patent No. 7,494,791 further in view of U.S. Patent Application Publication No. 2011/0005932’ found in the ‘Final Office Action’, mailed on 09 September 2019, the ‘Reply to Action’, filed on 09 March 2020, alleges/argues: 1) claims 146-149, 166-170, 189-191, 193-195, 202, and 204-207 have been canceled rendering the rejection directed these claims moot; 2) independent claim 1 is amended and, therefore, “covers systems in which each module is configured to exert nanoscale control during a corresponding step of the cycle of operations a)-c)” which is neither taught or suggested by USPAT ‘791 or USPGPUB ‘932; 3) USPGPUB ‘932 does not teach or suggest an extraction control module configured to perform nanoscale control, where the nanoscale control includes at least one of “applying a stress to a molecular species; adjusting a rotational orientation of a molecular species; adjusting a translational position of a molecular species; and applying a tension to a molecular species”, rather USPGPUB ‘932 merely describes the conventional use of magnetic particles to extract one or more analytes from a sample”; and 4) neither USPAT ‘791 and USPGPUB ‘932 describe the extraction control module recited in independent claim 225 (also see above ‘Examiner’s Amendment’) and, thus, requests reconsideration and withdrawal of this 
In view of the amendments to the claims along with the allegations/arguments presented in the ‘Reply to Action’, filed on 09 March 2020, and the above authorized ‘Examiner’s Amendment’, the rejections found in the  ‘Final Office Action’, mailed on 09 September 2019, have been overcome.  No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 1, 173, 174, 182-185, 192, 196-198, and 209-247 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636